Citation Nr: 1714470	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-30 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 30, 2003 for the award of service connection for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran had active service from December 1974 to June 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for CAD and assigned the same an effective date of June 30, 2003.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam from November 1966 to November 1967 and has a covered herbicide disease, his CAD. 

2. VA did not receive a formal or informal claim of entitlement to service connection for CAD prior to June 30, 2003. 

3. The earliest evidence of the Veteran's CAD dates from 1992, noted in an October 1997 VA Agent Orange Registry examination.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 30, 2003, for the award of service connection for CAD, are not met.  38 U.S.C.A. § 5110 (West 2016); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400, 3.816 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA assigned an effective date of June 30, 2003 for the service connection grant, and the Veteran appealed.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The RO has obtained the identified and available service, VA, and private treatment records, and these records have been associated with the claims file.  38 U.S.C.A. § 5103A (West 2016); 38 C.F.R. § 3.159 (2016).  There is no indication that any additional, pertinent records are outstanding and not associated with the claims file; and neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the effective claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b).

Some exceptions to 38 C.F.R. § 3.400 exist.  First, if compensation is awarded pursuant to a liberalizing law, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Moreover, if a claim is reviewed, upon the Veteran's request, more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for only a period of one year prior to the date of receipt of the request for review.  See 38 U.S.C.A. § 5110 (g); 38 C.F.R.    §§ 3.114, 3.400(p); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577   (Fed. Cir. 1997).

A second exception to the regulations regarding effective dates for disability compensation involves those claimants who qualify as eligible under 38 C.F.R.       § 3.816.  See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  Under that regulation, a Nehmer class member is a Veteran who served in the Republic of Vietnam and who has a "covered herbicide disease."  See 38 C.F.R. § 3.816 (b).

The Board finds that because service connection for CAD was granted based on the Veteran's presumed exposure to herbicides while serving in the Republic of Vietnam, he is a Nehmer class member.

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a Nehmer class member has been granted compensation for a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, which in this case is August 31, 2010.  In these situations, the effective date of the award will be the later of the date VA received such claim or the date the disability arose.  38 C.F.R. § 3.816 (c)(1), (c)(2). 

VA added ischemic heart disease (IHD) as a presumptive disability on August 31, 2010.  Pursuant to 38 C.F.R. § 3.309 (e), IHD includes CAD.  As such, the relevant inquiry herein is whether VA received a claim of entitlement to service connection for CAD between May 3, 1989, and August 31, 2010.

The Nehmer Training Guide (NTG), which VA published in 2011, is instructive here.  Specifically, the NTG cites multiple forms a claim can take for Nehmer purposes.  Of particular importance is the following passage:

It is not the case that medical records alone constitute a claim for Nehmer purposes. However, it is a rule that if, at the time of a prior decision on any compensation claim, VA had medical evidence containing a diagnosis of a now covered condition (e.g., IHD, CAD), then the condition is considered to have been part of the previously denied claim.  Thus, if a presumption of service connection for IHD existed at the time of a prior RO decision on a different disability, VA would have inferred and granted service connection for IHD because it then had evidence of the disease.  As such, we assume for Nehmer purposes, that the prior claim included a claim for IHD, even if it was not expressly claimed at the time.  This is what equates to medical records confirming a diagnosis of a presumptive disease qualifying as a claim for Nehmer purposes. 

The Veteran, in a number of statements made during the course of the appeal and during his April 2012 hearing before a Decision Review Officer (DRO), argues that an effective date earlier than June 30, 2003, is warranted; specifically, that such should be dated at the time of his diagnosis of CAD, in 1992.  He has provided careful recitations of his pertinent medical history which detail his private and VA treatment and assessment for CAD since 1992.  Indeed, his private treatment records dated in as early as 1992 demonstrate that the Veteran had been diagnosed with CAD, and such was noted in VA treatment records in as early as October 1997, during his VA Agent Orange Registry examination.  

The Veteran filed his claim of entitlement to service connection for CAD which VA received on April 29, 2010, and there is no prior claim of entitlement to such. However, he filed a claim of entitlement to service connection for diabetes mellitus which VA received on June 30, 2003.  This date is critical, as the NTG explains:

[Medical records] do not constitute a claim by themselves, but if [VA has] such medical records at the time [VA receives] a separate [service connection] claim, then the condition shown by the medical records is part of that claim.  Accordingly, for effective-date purposes, they should be considered part of whatever claim was the subject of the rating decision. (p. 19-20; emphasis in original)

The Board thus finds that: (1) the Veteran was diagnosed with CAD in 1992; and (2) the June 30, 2003, claim of entitlement to service connection for diabetes mellitus is the first claim he filed with VA subsequent to the CAD diagnosis.  In developing the diabetes mellitus claim, which VA subsequently granted in an October 2003 rating decision, VA considered treatment records showing an earlier diagnosis of CAD.  

The Veteran's first claim of entitlement to service connection for any disabilities was received by VA on July 28, 1986, adjudicated by the RO in August 1986.  At that time, he underwent a general VA examination and was found to have a normal heart.  His next claim of entitlement to service connection for any disabilities was the diabetes mellitus claim discussed herein, received by VA on June 30, 2003.  To be clear, at the time of the August 1986 adjudication of any service connection claim, the claim prior to his June 30, 2003, claim for diabetes mellitus, there were no treatment records demonstrating a diagnosis of CAD available, as the Veteran had not yet been diagnosed with the same.  The first opportunity for the RO to review such evidence was during the adjudication of the June 30, 2003, claim for diabetes mellitus.  

Given the foregoing, the effective date for the Veteran's grant of CAD is the date VA received the claim or the date entitlement arose, whichever is later.  Applying the NTG to the facts above, VA is deemed to have received the Veteran's CAD claim on June 30, 2003, the date of his claim of entitlement to service connection for diabetes mellitus, at which time his treatment records demonstrated an earlier diagnosis of CAD.  As this date is later than the date entitlement arose, the date of his 1992 diagnosis of CAD, this date, June 30, 2003, is the proper effective date.


ORDER

An effective date earlier than June 30, 2003 for the award of service connection for CAD, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


